Citation Nr: 1009919	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
November 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2009, the appellant testified before the 
undersigned Acting Veteran's Law Judge (VLJ).  At this time, 
the VLJ granted a motion to advance on docket due to 
financial hardship based on the record.  Further, the VLJ 
held the case open for 60 days following the hearing for the 
submission of additional evidence in support of the claim.  A 
copy of the transcript is associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


REMAND

The appellant seeks nonservice-connected pension benefits 
based on unemployability.  The appellant reported completion 
of the 11th grade and employment as a barber.  He last worked 
as a barber in October 2006 and quit working due to back 
problems.

The evidence of record shows the following medical problem 
and the ratings assigned by the RO:  Adjustment disorder with 
depressed mood (30%), renal insufficiency (10 %), normocytic 
anemia (10%), hypertension (10%), degenerative joint and 
degenerative disc disease of the lumbosacral spine (10%), and 
refractive error of both eyes with use of eyeglasses (0 %).  
The combined evaluation is 50 percent.

The record further shows the following problems, which have 
not been considered by the RO:  Right hip arthralgia, 
diverticulosis, and coronary artery disease status post 
bypass surgery.

The Board observes that VA examinations were conducted in 
January 2007 and December 2008.  These examination reports 
reflect the examiners' opinions that the appellant's medical 
conditions do not prevent him from performing his daily 
routine and sedentary job activities.  Consideration was not 
given to heart disease.

Although the appellant denied heart problems on January 2007 
VA examination, VA treatment records dated August 2009 
reflect that the appellant had 3 vessel coronary artery 
disease.  The appellant underwent coronary artery bypass 
surgery in August 2009.

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521;  Dilles v. Brown, 5 Vet. App. 88 (1993).  
If a veteran's combined disability is less than 100 percent, 
he must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342, Part 4 (2008); Brown (Clem) v. 
Derwinski, 2 Vet. App. 444 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the appellant asserts that he 
is unemployable by reason of disability.  A VA examination 
addressing the appellant's heart disorder right hip 
arthralgia, and diverticulosis have not been conducted.  A VA 
examination of these disorders is necessary such that a 
disability rating may be assigned and the pension claim 
properly considered.

Additionally, the Board observes that the medical evidence of 
record is inadequate to rate renal insufficiency.  The 
symptoms and manifestation associated with the diagnosis for 
renal insufficiency, along with the nature of any treatment 
therefore, are not shown in the reports of VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VA treatment records dated since 
August 2009 should be obtained and 
associated with the claims folder.

2.  Appropriate VA medical examination(s) 
should be conducted to determine the 
impact of any identified chronic 
disabilities on the appellant's ability 
to maintain employment.  The claims 
folder should be available for review.  
All opinions require a complete 
rationale.
        (a) the examiner should address all 
chronic disabilities, to include coronary 
artery disease, right hip arthralgia, 
diverticulosis, and renal insufficiency 
not previously considered;
        (b) the examiner should identify all 
symptoms and manifestations for each 
disability shown and detail the severity;
        (c) the examiner should address the 
effect each disability has on the 
appellant's capacity for gainful work; 
and
        (d) the examiner should provide an 
opinion as to whether the appellant has 
any impairment of mind or body that is 
sufficient to render it impossible to 
follow a substantially gainful 
occupation.  In so doing, the examiner is 
requested to consider the appellant's 
history of having completed an 11th grade 
education with a primary vocation as a 
barber (which requires standing for a 
full day of employment).  If 
unemployability is found, the examiner is 
requested to provide the approximate 
onset of such unemployability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

